William J. Regan, S.
The will of the above decedent has been offered for probate and Ralph A. Boniello, one of the subscribing witnesses, appeared before the court and gave his"testimony regarding the execution of said will and the capacity of the testator. Kenneth A. De Grasper, attorney for the estate, also testified as to his past relationship with the decedent.
From the testimony it appeared that the testator had been judicially declared incompetent. Nevertheless, from the proof offered, it appeared that his actions, statements and purposes in making said will on September 21, 1961 were sufficiently clear and rational to permit the will to be admitted to probate. Two prior wills made by testator within 15 months of the proposed will designated the same sole beneficiary, the only difference being in choice of the executor. A letter in onr file written by Dr. Milton Robinson one month before the will was executed related that psychiatrist’s opinion that Mr. Signorelli would have been competent to make his will.
Irene Blach, the second subscribing witness, being presently incapacitated, the court will order her testimony dispensed with upon proof of her handwriting.
Decree may enter.